Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-26 are pending.
Claims 1, 4-9, 13-14, 17-22 and 26 are rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 13-14, 17-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0079680 to Dandaroy et al.
Regarding claims 1 and 14, Dandaroy et al. discloses an apparatus and method for attenuating noise and vibration in a propeller aircraft, comprising:
a spring ([0007], [0020],[0021],[0032],[0033], in the particular case, spring 24 or spring 32) comprising a first end and a second end, wherein a longitudinal axis of the spring extends through the first and second ends; and

a mass (26 or 30) attached to the spring;
wherein the device comprises at least two natural frequencies; and
wherein the mass is not attached to anything other than the spring.
Dandaroy et al. discloses the invention as shown above in claims 1 and 14. Dandaroy et al. discloses a mass positioned along the length of spring (24)(mass 26) and/or a mass positioned  around along the spring (32)(mass 30) rather than positioned to the first end of the spring.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the mass so that the mass is positioned at the end of spring, since arrangement part of an invention involves only routine skill in the art. The motivation for doing so would be to allow the attenuation device to oscillate through lateral translation at multiple frequencies which can be tuned to specific operation frequencies of the aircraft since preventing wear to aircraft components increasing comfort of occupants are particular desirable.

Regarding claims 4-9, 13, 17-22 and 26, Claims 4-9, 13, 17-22 and 26 are directed to the subject matter that would have been obvious at the claim effective date to a person skilled in the art to which it pertains having regard to Dandaroy et al.
 Design features as in claims 4-9, 13, 17-22 and 26 would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to make as taught by Dandaroy et al. since Dandaroy et al. states that the mass and spring  can be selected in conjunction with the sizing and the shaping of those components such that the attenuation device can be tuned to a desired frequency [0021][0032],[0033].
Therefore, it would have been obvious to one with ordinary skill in the art at the time effective of the invention to drive the invention as claimed.

Allowable Subject Matter
Claims 2-3, 10-12, 15-16 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references includes frequency vibration attenuation devices having spring and mass. US 2006/0037822, US 2013/0264419, US 2009/0151398, US 2006/0037822, US 2015/0097076.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632